Case 2:20-mc-00076-MWF-MRW Document 15 Filed 09/03/20 Page 1 of 3 Page ID #:535




  1 Alex J. Shepard, CA Bar No. 295058
    RANDAZZA LEGAL GROUP, PLLC
  2 2764 Lake Sahara Drive, Suite 109
    Las Vegas, Nevada 89117
  3 Telephone: 702-420-2001
    ecf@randazza.com
  4
    Attorneys for Proposed Intervenor
  5 Marc J. Randazza

  6                   IN THE UNITED STATES DISTRICT COURT
  7                       CENTRAL DISTRICT OF CALIFORNIA

  8
      In re:                                         Misc. Action No.
  9    Application of Daniel Snyder for an           2:20-mc-00076-MWF-MRW

 10    Order Directing Discovery from         NOTICE OF MARC J.
       New Content Media Inc. d/b/a MEA       RANDAZZA’S EMERGENCY
 11    WorldWide Pursuant to 28 U.S.C. § 1782 MOTION TO INTERVENE AND
                                              STRIKE
 12                                                  The Honorable Michael R. Wilner
 13

 14
               TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD,
 15
      PLEASE TAKE NOTICE THAT, on an emergency basis and as soon as the Court
 16
      may schedule a hearing on it, Proposed Intervenor Marc J. Randazza will, and hereby
 17
      does, move to intervene in this miscellaneous action and to strike portions of Petitioner
 18
      Daniel Snyder’s Supplemental Ex Parte Petition for Assistance in Aid of a Foreign
 19
      Proceeding Pursuant to 28 U.S.C. § 1782 to Serve Additional Document Requests and
 20
      Deposition Topics Identified in Exhibits T and U Hereto (Doc. No. 13) (the
 21
      “Petition”). Specifically, the Court should strike Doc. No. 13 page 4, line 23 to page
 22
      5, line 19, as well as any other references to Mr. Randazza.
 23

 24                                               -1-
                       Notice of Marc J. Randazza’s Motion to Intervene and Strike
                                      2:20-mc-00076-MWF-MRW
 25
Case 2:20-mc-00076-MWF-MRW Document 15 Filed 09/03/20 Page 2 of 3 Page ID #:536




  1         The grounds for the instant Motion are more particularly set forth in the

  2 Memorandum of Points and Authorities filed concurrently. Briefly and without

  3 limitation to the foregoing, Mr. Randazza moves to intervene and strike specified

  4 portions of the Petition because the Petition contains numerous false statements that

  5 are intended both to mislead the Court into granting relief with no factual or legal basis

  6 and to smear the reputation of Mr. Randazza with no justification, using the litigation

  7 privilege as a weapon. This Motion is filed on an emergency basis because the
  8 falsehoods in Mr. Snyder’s Petition have harmed and will continue to harm Mr.

  9 Randazza’s professional reputation, including by harming existing client relationships,

 10 while they remain uncorrected and on the public record.
 11         This Motion is based on this Notice of Motion, as well as on the Memorandum

 12 of Points and Authorities, the exhibits to the same, the declarations of Ronald D.

 13 Green, Marc J. Randazza, and Ari Bass, the papers and pleadings on file in this action,

 14 and such argument and evidence as may be introduced at the hearing on this Motion.

 15

 16         Dated: September 3, 2020.           Respectfully submitted,
                                                RANDAZZA LEGAL GROUP, PLLC
 17
                                                /s/ Alex J. Shepard
 18                                             Alex J. Shepard, CA Bar No. 295058
                                                2764 Lake Sahara Drive, Suite 109
 19                                             Las Vegas, NV 89117
 20                                             Attorneys for Proposed Intervenor
                                                Marc J. Randazza
 21

 22
 23

 24                                               -2-
                       Notice of Marc J. Randazza’s Motion to Intervene and Strike
                                      2:20-mc-00076-MWF-MRW
 25
Case 2:20-mc-00076-MWF-MRW Document 15 Filed 09/03/20 Page 3 of 3 Page ID #:537




  1                                                    Case No. 2:20-mc-00076-MWF-MRW

  2                            CERTIFICATE OF SERVICE

  3        I HEREBY CERTIFY that on September 3, 2020, I electronically filed the

  4 foregoing document with the Clerk of the Court using CM/ECF. I further certify that

  5 a true and correct copy of the foregoing document is being served via transmission of

  6 Notice of Electronic Filing generated by CM/ECF.

  7                                           Respectfully submitted,
  8                                           /s/ Alex J. Shepard
  9                                           Alex J. Shepard

 10
 11

 12

 13

 14

 15

 16
 17

 18

 19
 20

 21

 22
 23

 24                                             -3-
                     Notice of Marc J. Randazza’s Motion to Intervene and Strike
                                    2:20-mc-00076-MWF-MRW
 25
